Title: To George Washington from John Jay, 5 August 1794
From: Jay, John
To: Washington, George


               private
               Dear SirLondon 5 Augt 1794
               On the 2d Inst: I wrote to Mr Randolph, and sent him Copies of my Representation relative to Captures, and of the answer to it.
               I am this moment returned from a long Conference with Lord Grenville—our Prospects become more and more promising as we advance in the Business—The Compensation Cases (as described in the answer) and the amount of Damages, will I have Reason to hope be referred to the Decision of Commissioners mutually to be appointed by the two Governmts, and the money paid without Delay on their Certificates; and the Business closed as speedily as may be possible. The Question of admitting our Vessels into the Islands under certain Limitations, is under Consideration; and will soon be decided—a Treaty of Commerce is on the Carpet—all other things being agreed the posts will be included. They contend that the article about the Negroes, does not extend to those who came in on their Proclamations; to whom (being vested with the Property in them by the Rights of war) they gave Freedom; but only to those who were bona fide the property of americans when the war ceased.  They will I think insist that British Debts, so far as injured by lawful Impediments, should be repaired by the U.S. by Decision of mutual Commissioners—these things have passed in Conversation, but no Commitments on either Side: and not to have any official weight or use whatever.
               The King observed to me the other Day—"Well Sir!  I imagine you begin to see that your mission will probably be succesful"—"I am happy may it please your majesty to find that you entertain that Idea"—"Well but dont you percieve that it is like to be so?"  "There are some recent Circumstances (the answer to my Representation &ca) which induce me to flatter myself that it will be so."
               He nodded with a Smile—signifying—that it was to those Circumstances that he alluded—the Conversation then turned to inddifferent Topics—this was at the drawing Room.
               I have never been more unceasingly employed than I have been for some Time past, and still am—I hope for Good—but
                  
                  God only knows. The Wm Penn sails in the Morning. I write these few Lines in Haste to let you see that the Business is going on as fast as can reasonably be expected; and that it is very important that Peace and Quiet should be preserved for the present.
               on hearing last night that one of our Indiamen had been carried into Halifax, I mentioned it to Ld Grenville—He will write immediately by the Packet on the Subject—Indeed I believe they are endeavouring to restore a proper Conduct towards us every 
               where—but it will take some Time before the Effects will be visible. I write all this to You in Confidence, and for your own private Satisfaction—I have not Time to explain my Reasons, but they are cogent.
               I could fill some Sheets with interesting Communications, if I had Leisure—but other matters press and must not be postponed; for "there is a Tide in human affairs" of which every moment is precious—whatever may be the Issue, nothing in my power to ensure Success, shall be neglected or delayed. with sincere Respect Esteem and Attachment I am Dear Sir your obliged and obt Servt
               
                  John Jay
               
               
                  P.S. I shall enclose with this my Dispatches to Mr Randolph—If the Wm penn should be stopped by a belligerent vessel—they will respect a Letter directed to You more than one directed to him.
               
            